            Case 8:19-cv-01715-PX Document 1 Filed 06/12/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BARBARA WEST                                          )
                                                      )
                      Plaintiff,                      )
                                                      )        CASE NO.
       v.                                             )
                                                      )
WASHINGTON METROPOLITAN                               )
AREA TRANSIT AUTHORITY, et al.                        )
                                                      )
                                                      )
                      Defendants.                     )


                                    NOTICE OF REMOVAL

       Comes now Defendant, WMATA, by and through counsel, and pursuant to 28 U.S.C. 1441,

and provides notice ofremoval of a civil action from the Circuit Court for Prince George's County,

Maryland. In support of the removal, the Defendant states as follows:

       On or about June 6, 2018, Plaintiff filed this action in the Circuit Court for Prince George's

County, Maryland, under the caption Barbara West v. Washington Metropolitan Area Transit

Authority, et al., CAL18-17553.

       Defendant Washington Metropolitan Area Transit Authority (WMA TA) was Formally

served with process in this action on or about May 16, 2019.

       The Summons, Complaint and Civil Information Report filed in the Circuit Court for

Prince George's County, Maryland accompany this Removal.

       This is a civil action in which this Court has original jurisdiction under the WMA TA

Compact, Public Law 89-774, paragraph 81, approved by Congress on November 6, 1966, as

amended, reprinted at Md. Transp. Code Ann. 10-204(81) which provides:

                      The United States District Courts shall have original
          Case 8:19-cv-01715-PX Document 1 Filed 06/12/19 Page 2 of 3



                     jurisdiction, concurrent with the Courts of Maryland,
                     Virginia and the District of Columbia of all actions
                     brought by or against the Authority and to enforce
                     subpoenas issued under this Title. Any such action
                     initiated in a State or District of Columbia Court shall
                     be removable to the appropriate United States
                     District Court in the manner provided by Act of June
                     25, 1948, as amended (28 U.S.C. 1446).

       Wherefore, Defendant, WMA TA, requests that the entire action now pending in the Circuit

Court for Prince George's County, Maryland be removed to this Court.

                                     Respectfully Submitted,

                                     WASHINGTON METROPOLITAN AREA
                                     TRANSIT AUTHORITY



                                   /2 £_) 2.---
                                    Nicholas L. Phucas, #25678
                                    Senior Counsel
                                    WMATA
                                    600 Fifth St., N.W.
                                    Washington, D.C. 20001
                                    (202) 962-2886
                                    (202) 962-2550 (fax)
                                    nlphucas@wmata.com
                                    Attorney for Defendant WMA TA




                                                2
          Case 8:19-cv-01715-PX Document 1 Filed 06/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Notice of Removal was served via U.S. Mail,

                       12th day of June 2019, to:
postage pre-paid, this __




       William H. Jackson
       1300 Mercantile Lane
       Suite 129-49
       Largo, MD 20774

       Giancarlo Bonilla
       628 Mississippi Avenue
       Silver Spring, MD 20910




                                              3
